Case: 11-41154     Document: 00511905211         Page: 1     Date Filed: 06/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 29, 2012
                                     No. 11-41154
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WAYNE A. STOKER,

                                                  Plaintiff - Appellee

v.

TRIMAS CORPORATION, doing business as Norris Cylinder Company,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 2:10-CV-583


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Wayne Stoker, proceeding pro se and in forma pauperis, challenges the
12(b)(6) dismissal of his employment-discrimination action against Trimas
Corporation. The district court dismissed the action, pursuant to res judicata, as
the claims were previously resolved in arbitration. Stoker contends the
arbitration does not bar his claims because: he did not knowingly waive his
right to await the results of the Equal Employment Opportunity Commission
(EEOC) investigation; the arbitrator lacked jurisdiction; Stoker did not have a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41154   Document: 00511905211      Page: 2   Date Filed: 06/29/2012

                                  No. 11-41154

full and fair opportunity to litigate his claims; and the issues before the
arbitrator were not identical. These contentions lack merit.
      Over the course of his employment with Trimas, Stoker filed four
discrimination charges with the EEOC. One, in 2003, was dismissed on
summary judgment in federal court. The EEOC issued right-to-sue letters on two
filed in 2008, at which point Stoker (while represented by counsel) filed a
demand for arbitration. In 2009, Stoker was terminated for a safety violation.
He filed a fourth EEOC charge in response, alleging discrimination and
retaliation. In 2010, before the EEOC had issued a right-to-sue letter regarding
his latest claim, the final arbitration hearing began. There, with Stoker present
and represented by counsel, the parties agreed to arbitrate all of his claims,
explicitly including the 2009 claim. All issues were decided against Stoker. Six
months later the EEOC issued a right-to-sue letter for the 2009 charge and this
action followed.
      Our court reviews de novo a dismissal for failure to state a claim upon
which relief can be granted. E.g., Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.
2012). The res judicata effect of a prior judgment is a question of law reviewed
de novo. E.g., Procter & Gamble Co. v. Amway Corp., 242 F.3d 539, 546 (5th Cir.
2001). Res judicata has four elements: (1) the parties are identical; (2) the
judgment in the prior action was rendered by a court of competent jurisdiction;
(3) the prior action was concluded by a final judgment on the merits; and (4) the
same claim was involved in both actions. E.g., Procter & Gamble Co. v. Amway
Corp., 376 F.3d 496, 499 (5th Cir. 2004). “If these conditions are satisfied, all
claims or defenses arising from a common nucleus of operative facts are merged
or extinguished.” Id.
      Here, the arbitration proceeding included the exact same parties. It also
resulted in a final judgment on the merits by a court of competent jurisdiction.
U.S. Postal Serv. v. Gregory, 534 U.S. 1, 16 (2001) (Ginsburg, J., concurring) (“a
valid and final award by arbitration has the same effects under the rules of res

                                        2
   Case: 11-41154   Document: 00511905211     Page: 3   Date Filed: 06/29/2012

                                 No. 11-41154

judicata . . . as a judgment of a court”); see also Nelson v. AMX Corp., 2005 WL
2495343 at *6 (N.D. Tex. Sept. 22, 2005), aff’d 227 F. App’x 363 (5th Cir. 2007).
That final judgment included the claims in this action. As such, res judicata
properly applied and Stoker failed to state a claim upon which relief could be
granted.
      AFFIRMED.




                                       3